EXHIBIT (14) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-168122 on Form N-14 of our reports, each dated October 19, 2009, relating to the financial statements and financial highlights of Eaton Vance Global Growth Fund and Eaton Vance Multi-Cap Growth Fund, each a series of Eaton Vance Growth Trust, appearing in the Annual Reports on Form N-CSR of Eaton Vance Growth Trust for the year ended August 31, 2009 and to the references to us under the headings Global Fund Financial Highlights, Multi-Cap Fund Financial Highlights, and Experts in the Proxy Statement/Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts August 30, 2010 Member of Deloitte Touche Tohmatsu
